PER CURIAM:
Claimant was operating her 1982 Ford Escort on January 1, 1990, on U.S. Route 50 in Clarksburg, West Virginia, when her vehicle stuck a large hole. Claimant testified that as she was proceeding from the Second Street ramp on U.S. Route 50, her vehicle struck a hole which was approximately twenty-six inches in diameter. As a result of this incident, claimant's vehicle sustained damage to a tire and a rim for a total claim of $67.84.
*144Claimant testified that there were other holes in the area. There were no signs indicating "Rough Road." She had driven in this area about a week prior to this accident but had not noticed the particular hole which her vehicle struck.
Richard Alan Brown, a maintenance crew leader for respondent, testified that the are of U.S. Route 50 described by the claimant did not have any "bad holes in that section." He further testified that a bridge near this section of road did have many holes and "Rough Road" signs were placed to provide notice to travelers crossing the bridge.
The Court, having reviewed the facts and allegations in this claim, is of the opinion that claimant has failed to establish actual or constructive notice on the part of the respondent for the defect which her vehicle struck. The State is neither an insurer nor a guarantor of the safety of persons traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found liable for a defect in the road, it must have had actual or constructive knowledge of the defect in question.
Therefore, the Court is of the opinion to and does deny this claim.
Claim disallowed.